This decision of the Supreme Court of New Mexico was not selected for publication in
the New Mexico Appellate Reports. Refer to Rule 12-405 NMRA for restrictions on the
citation of unpublished decisions. Electronic decisions may contain computer-
generated errors or other deviations from the official version filed by the Supreme Court.

             IN THE SUPREME COURT OF THE STATE OF NEW MEXICO

Filing Date: May 26, 2022

No. S-1-SC-37719

STATE OF NEW MEXICO,

       Plaintiff-Respondent,

v.

EUGENE GARCIA,

       Defendant-Petitioner.

ORIGINAL PROCEEDING ON CERTIORARI
Karen L. Townsend, District Judge

Bennett J. Baur, Chief Public Defender
Caitlin C.M. Smith, Assistant Appellate Defender
Santa Fe, NM

for Petitioner

Hector H. Balderas, Attorney General
John Kloss, Assistant Attorney General
Santa Fe, NM

for Respondent

                     DISPOSITIONAL ORDER OF AFFIRMANCE

VIGIL, Chief Justice.

{1}     WHEREAS, the Court granted Defendant Eugene Garcia’s petition for writ of
certiorari to review the Court of Appeals determination that the district court erred in
ruling that the blood test results at issue were inadmissible because the district court
misapprehended State v. Adams, 2019-NMCA-043, 447 P.3d 1142 and NMSA 1978,
Section 66-8-103 (1978); and
{2}    WHEREAS, the Court ordered that this case be held in abeyance pending the
Court’s disposition of State v. Adams, 2022-NMSC-008, 503 P.3d 1130; and

{3}    WHEREAS, this Court issued an opinion in Adams, id.; and

{4}   WHEREAS, the Court concludes that the issue of law presented in this case was
addressed by the Court’s opinion in Adams, id.; and

{5}   WHEREAS, the Court exercises its discretion under Rule 12-405(B)(1) NMRA to
dispose of this case by nonprecedential order rather than a formal opinion;

{6}   NOW, THEREFORE, IT IS ORDERED that the memorandum opinion of the
Court of Appeals is affirmed, and the matter is remanded to the district court for further
proceedings in accordance with Adams, 2022-NMSC-008.

{7}    IT IS SO ORDERED.

MICHAEL E. VIGIL, Chief Justice

C. SHANNON BACON, Justice

DAVID K. THOMSON, Justice

JULIE J. VARGAS, Justice

BRIANA H. ZAMORA, Justice, not participating